Exhibit 10.1
 
 
RESOLUTION OF THE SOLE MEMBER/OWNER OF FUTURELAND PROPERTIES, LLC FOR SALE AND
MERGER OF ENTITY WITH FUTURELAND, CORP. (FORMERLY KNOWN AS AEGEA, INC.)


Pursuant to the Colorado Revised Statutes under Chapter 7, the following actions
have been unanimously approved by the undersigned Directors to have been and
were effective March 10, 2015.


BE IT RESOLVED that the FutureWorld, Corp. as the sole owner/member of the
limited liability corporation, FutureLand Properties, LLC, a Colorado Limited
Liability Corporation (Corporate Document Number 20141612273), does hereby
declare that effective with the sale and exchange agreement of March 10, 2015,
which was entered into by FutureWorld, Corp. as the sole owner of FutureLand
Properties, LLC, did sell such entity to such entity known then as Aegea, Inc.
(now known as FutureWorld, Corp. Corporate Document Number 20071541870), all
right title and ownership of FutureLand Properties, LLC.


BE IT RESOLVED that such sale did occur in the sale Exchange Agreement effective
that date, and including, but not limited to all ownership of all member units,
shares, assets, intellectual property, business, contracts, leases, leaseholds,
real property and personal property of FutureLand Properties, LLC.  Such
properties which exist in FutureLand Properties, LLC. includes:


1.The corporate entity of FutureLand Properties, LLC, a Colorado Limited
Liability Company, together with all shares and member units representing such
ownership.


2.All right title and interest to all real property with the following
description:


Land and improvements (200 Acres) commonly known as Phase 1 Lot 19 Majors Ranch,
La Vita Colorado 81011.  


3.All intellectual property rights, which consist of all websites, business
plans, contractual rights, litigation claims, and any other matter which are
owned as a matter of business or operations.


BE IT RESOLVED that such sale of such corporate entity and all assets of such
were intended as the exchange which was being made in such Exchange Agreement of
March 10, 2015, with such AEGA Holders in such agreement. Further, the issuance
and exchange of shares being made to FutureWorld, Corp. is in exchange for such
assets. Further that the issuance of such shares of the merger entity (Aegea,
Inc.) to the AEGA Holders was made in conformity with such agreement as
consideration for their exchange as set forth in the Exchange Agreement.


Unanimously adopted as set forth below to be effective on the date set forth
above.






/s/ Sam Talari
Sam Talari
For FutureWorld Corp.
Dated: June 1, 2015